United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1134
Issued: September 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 2, 2017 appellant, through counsel, filed a timely appeal from a December 12,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 12, 2016 decision, appellant submitted new evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. § 501.2(c)(1); M.B., Docket No. 09-0176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury
causally related to the accepted April 30, 2015 employment incident.
FACTUAL HISTORY
On May 14, 2015 appellant, then a 37-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on April 30, 2015 she sustained lower back pain when she
helped a patient lift his legs back into bed after he had been sitting in a chair. She did not stop
work.
In a May 11, 2016 report, Dr. Ronnie D. Shade, a treating Board-certified orthopedic
surgeon, reported that appellant was first seen on May 11, 2016 for a work injury that occurred
on April 30, 2015. Appellant had explained that she felt sharp spasms in her back and neck
while lifting a patient’s legs to help him return to bed. Dr. Shade provided examination findings
and reviewed diagnostic tests. Physical findings included decreased cervical bilateral rotation,
suprascapular tenderness, normal left motor examination, decreased right motor examination,
negative Tinel’s sign, normal cervical sensation, bilateral iliolumbar tenderness, bilateral
spinolumbar spasms, normal lumbar motor examination, decreased right sensation deficits,
negative straight leg raises, and normal left sensation. Dr. Shade diagnosed cervical and lumbar
ligament sprains, right upper extremity cervical radiculopathy, and right lower extremity lumbar
radiculitis.
Dr. Shade reported in a letter dated May 12, 2016, that appellant was first seen on
May 11, 2016. He provided physical examination findings. Dr. Shade noted that appellant was
performing her usual duties when she injured herself on April 30, 2015 when she “went under a
sink after a patient pushed her.” A physical examination revealed decreased cervical bilateral
rotation, suprascapular tenderness, normal left motor examination, decreased right motor
examination, negative Tinel’s sign, normal cervical sensation, bilateral iliolumbar tenderness,
bilateral spinolumbar spasms, normal lumbar motor examination, decreased right sensation
deficits, negative straight leg raises, and normal left sensation. Dr. Shade found normal C2-6
cervical lordosis, right lumbar scoliosis, severe spondylitis, and normal lumbar lordosis on
review of x-ray interpretations. He diagnosed cervical and lumbar ligament sprains, right upper
extremity cervical radiculopathy, and right lower extremity lumbar radiculitis.
In an October 17, 2016 report, Dr. Shade diagnosed cervical, thoracic, and lumbar
ligament sprains, right upper extremity cervical radiculopathy, right lower extremity lumbar
radiculitis, L3-4, 4-5 lumbar herniated nucleus pulposus, and mild L4-5 lumbar stenosis. Review
of magnetic resonance imaging (MRI) scans of the cervical and lumbar spines revealed C6-7
minimal spondylosis, mild L4-5 spinal stenosis, right L4 and L5 nerve roots encroachment on
exiting, and L3-4, 4-5 disc extrusion. Dr. Shade related that there was no change in appellant’s
physical examination findings.
On October 17, 2016 appellant filed a claim for a recurrence of medical treatment only
due to the April 30, 2015 employment incident. She noted the date of recurrence as
April 29, 2016.

2

In a letter dated November 10, 2016, OWCP informed appellant that the merits of her
original claim had not been adjudicated as her injury initially appeared to be minor and there was
minimal or no lost time from work. It advised her that the claim was reopened for a review on
the merits based on her filing of a recurrence claim. Next, OWCP advised appellant of the
medical and factual evidence required to support her claim. Appellant was afforded 30 days to
provide the requested evidence.
OWCP received several documents on December 12, 2016.
In an undated narrative statement, appellant explained that her original injury occurred on
April 30, 2015 while she was assisting a patient with dressing and getting into bed. At that time
she felt a sharp pain in her back and right hip. Appellant noted that she thereafter transferred
from the employing establishment in Decatur, Georgia, to Dallas, Texas, where she still worked
as a medical support assistant in the emergency department. She explained that on April 29,
2016 she was performing her normal duties, while sitting at her workstation, when she felt neck,
back, right leg, and right arm pain. Appellant related that a week later she was still in pain, and
that is when she first sought treatment with Dr. Shade. She also described problems with her
right wrist which arose on July 4, 2016.
OWCP received a witness statement, dated December 4, 2016, from a coworker, S.W. A
position description and a photograph of a printer were also received into the record.
Dr. Shade, in a December 5, 2016 report, noted details surrounding the April 30, 2015
incident. He explained that the repeated flexion and extension of appellant’s neck due to her job
duties caused her neck spasms and chronic pain. Dr. Shade then noted the principles of
causation as defined by mechanistic or biomechanical studies, cohort study, crossover or
interventional studies, and heuristic model for causation. He opined that appellant’s cervical and
lumbar conditions should be accepted by OWCP as the lumbar injury was post-traumatic while
the cervical condition was occupational and had been aggravated by the traumatic injury.
By decision dated December 12, 2016, OWCP denied appellant’s claim. It found that the
evidence of record established that the April 30, 2015 incident occurred as alleged, but denied
the claim as the medical evidence of record failed to establish that the diagnosed conditions were
causally related to the accepted employment incident. The claims examiner noted that on
November 10, 2016 appellant had been advised that further medical evidence was necessary to
establish the claim, but the only evidence received was her personal statement.
LEGAL PRECEDENT
It is well established that OWCP shall determine and make findings of fact in making an
award for or against payment of compensation after considering the claim presented by the
employee and after completing such investigation as OWCP considers necessary with respect to
the claim.4 Since the Board’s jurisdiction in a case is limited to reviewing that evidence which
was before OWCP at the time of its final decision, it is necessary that OWCP review all evidence
submitted by a claimant and received by OWCP prior to the issuance of its final decision. As the
4

See Arietta K. Cooper, 5 ECAB 11 (1952); 20 C.F.R. § 10.126.

3

Board’s decisions are final as to the subject matter appealed, it is crucial that all evidence
relevant to that subject matter, which was properly submitted to OWCP prior to the issuance of
the final decision, be addressed by OWCP.5
ANALYSIS
Appellant alleged that she injured her back and right hip as a result of an April 30, 2015
work incident. By decision dated December 12, 2016, OWCP accepted that the April 30, 2015
incident occurred as alleged, but denied her claim because the medical evidence of record was
insufficient to establish a medical diagnosis causally related to the accepted incident.
The Board finds that the case is not in posture for decision.
Following OWCP’s November 10, 2016 letter to appellant requesting additional
evidence, she submitted responsive factual and medical evidence. This additional evidence was
received by OWCP on December 12, 2016. In its December 12, 2016 decision, OWCP denied
appellant’s claim noting that following the November 10, 2016 development letter it had only
received her personal response, but no medical evidence. It did not note receipt or consideration
of Dr. Shade’s December 5, 2016 report, or the other documents submitted on
December 12, 2016.
The Board finds that OWCP, in its December 12, 2016 decision, did not review all of the
evidence submitted on December 12, 2016, including the new report from Dr. Shade, prior to
issuance of its final decision.6 For this reason, the case will be remanded to OWCP to consider
all of the evidence submitted at the time of the December 12, 2016 decision. Following such
further development as OWCP deems necessary, it shall issue an appropriate merit decision on
the claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

S.P., Docket No. 16-0253 (issued March 23, 2016); William A. Couch, 41 ECAB 548 (1990).

6

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 12, 2016 is set aside and this case is remanded for
further proceedings consistent with this decision of the Board.
Issued: September 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

